Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Parker et al. (US7952328).
As to claim 1, Parker et al. discloses an electronic device (figure 2 number 100) comprising: a first regulator (figure 2 number 102) configured to prevent an overcharge of a first secondary battery (figure 2 number 108) when the first secondary battery is charged; and a second regulator (figure 2 number 112) configured to prevent an overcharge of a second secondary battery (figure 2 number 120) when the second secondary battery is charged, wherein the first regulator and the second regulator are provided in different modules (figure 2 number 110,100 and col. 2 lines 37-40).
As to claim 2, Parker et al. discloses an electronic device comprising: a first module (figure 2 number 100), the first module comprising: a first regulator (figure 2 number 102) configured to prevent an overcharge of a first secondary battery (figure 2 number 108) when the first secondary battery is charged, and a second module (figure 2 number 110), the second module comprising: a second regulator (figure 2 number 112) configured to prevent an overcharge of a second secondary battery (figure 2 number 120) when the second secondary battery is charged (col. 2 lines 37-40).
As to claim 3, Parker et al. discloses an electronic device (figure 2 number 100) comprising: a first module (figure 2 number 100), the first module comprising: a first circuit (figure 2 line connecting to battery); and a first regulator (figure 2 number 102) configured to prevent an overcharge of a first secondary battery (figure 2 number 108) when the first secondary battery is charged, and a second module (figure 2 number 110), the second module comprising: a second regulator (figure 2 number 112) configured to prevent an overcharge of a second secondary battery (figure 2 number 120) when the second secondary battery is charged; and a second circuit (line connecting to second battery), wherein the first secondary battery is configured to supply power to the first circuit, and wherein the second secondary battery is configured to supply power to the second circuit (figure 2 the lines connecting to first battery and second battery 108,120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Yamazaki et al. (US20130140554).
	Parker et al. discloses the electronic device described above. As to claims 4-6 Parker et al. fail to disclose wherein the first and second secondary batteries are configured to be wirelessly charged via the first and second regulators, respectively.
Yamazaki et al. teaches that batteries are wirelessly charged for the purpose of providing non contact charging (paragraph  0287). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Parker et al. with wherein the first and second secondary batteries are configured to be wirelessly charged via the first and second regulators, respectively for the purpose of providing non contact charging (paragraph  0287).
As to claims 7-12, Parker fail to disclose wherein the first secondary battery is provided over the first circuit or wherein the first secondary battery and the first circuit are provided over a same substrate, or wherein the first secondary battery is provided over and overlapping with the first circuit.
	Yamazaki et al. teaches an electronic device comprising wherein the first secondary battery is provided over the first circuit, wherein the first secondary battery and the first circuit are provided over a same substrate, and wherein the first secondary battery is provided over and overlapping with the first circuit (figure 8a and figure 8b, number 3204,3000) for the purpose of reducing the area occupied by the semiconductor device so that the degree of integration can be increased (paragraph 0244).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Parker et al. with wherein the first secondary battery is provided over the first circuit, wherein the first secondary battery and the first circuit are provided over a same substrate, and wherein the first secondary battery is provided over and overlapping with the first circuit (figure 8a and figure 8b, number 3204,3000) for the purpose of reducing the area occupied by the semiconductor device so that the degree of integration can be increased (paragraph 0244).
As to claims 13-16, Parker et al. fail to disclose wherein a first transistor is provided under a second transistor and wherein the first transistor comprises a first channel formation region comprising silicon, and wherein the second transistor comprises a second channel formation region comprising an oxide semiconductor.
	Yamazaki et al. teaches wherein a first transistor is provided under a second transistor and wherein the first transistor comprises a first channel formation region comprising silicon, and wherein the second transistor comprises a second channel formation region comprising an oxide semiconductor (figure 8b number 3200,3202 and paragraph 0261,0259) for the purpose of providing a highly miniaturized and highly integrated semiconductor device having favorable electrical characteristics (paragraph 0254). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Parker et al. with wherein a first transistor is provided under a second transistor and wherein the first transistor comprises a first channel formation region comprising silicon, and wherein the second transistor comprises a second channel formation region comprising an oxide semiconductor for the purpose of providing a highly miniaturized and highly integrated semiconductor device having favorable electrical characteristics (paragraph 0254).
3.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Yamazaki and in further view of Yamazaki et al. (US20140173300).
	Parker et al. and Yamazaki discloses the electronic device described above. Parker et al. fail to disclose wherein the first secondary battery comprises a solid electrolyte. Yamazaki et al. (‘300) teaches wherein the first secondary battery comprises a solid electrolyte for the purpose of no possibility of the liquid leakage and thus the safety of the battery is dramatically increased (paragraph 0342).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Parker et al. with wherein the first secondary battery comprises a solid electrolyte for the purpose of no possibility of the liquid leakage and thus the safety of the battery is dramatically increased (paragraph 0342).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724